ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Progressive Industries, Inc.                    ) ASBCA No. 62411
                                                )
Under Contract No.      N00183-17-P-0082        )

APPEARANCE FOR THE APPELLANT:                      Mr. Neil O. O’Donnell
                                                    Executive Vice President

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Aimee L. Rider, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 7, 2020



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62411, Appeal of Progressive
Industries, Inc., rendered in conformance with the Board’s Charter.

       Dated: July 7, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals